PROSPECTUS MOBILE GAMING INTERNATIONAL CORP. 6,000,000 Shares of Common Stock $0.01 per share Date of Prospectus: December 7, 2012 Prior to this Offering, no public market has existed for the common stock of Mobile Gaming International Corp. Upon completion of this Offering, we will attempt to have the shares quoted on the Over the Counter-Bulletin Board (“OTCBB”), operated by FINRA (Financial Industry Regulatory Authority). There is no assurance that the Shares will ever be quoted on the Bulletin Board. To be quoted on the Bulletin Board, a market maker must apply to make a market in our common stock. As of the date of this Prospectus, we have not made any arrangement with any market makers to quote our shares. This is our initial public offering. We are registering for sale a total of 6,000,000 shares of our common stock on a self-underwritten, “best efforts” basis. There is no minimum number of shares required to be purchased by each investor. The shares will be sold on our behalf by our officers, Iris Hill and Francis Ciganek. They will not receive any commissions or proceeds for selling the shares on our behalf.
